


Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of the
date the last party hereto signs the Agreement but is made effective as of the
Effective Date (as defined below in Section 1(a)) by and between FTD Companies,
Inc., a Delaware corporation (the “Company”), with principal corporate offices
at 3113 Woodcreek Drive, Downers Grove, Illinois 60515, and Scott D. Levin,
whose address is 3113 Woodcreek Drive, Downers Grove, Illinois 60515
(“Employee”).

 

WHEREAS, effective as of the date hereof, Employee and the Company desire to
enter into an employment agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Term; Position.

 

(a)                                 The term of this Agreement will commence on
the date on which the spin-off of the Company from United Online, Inc. (the
“Spin-Off”) is consummated (the “Effective Date”) and extend through the third
anniversary of the Effective Date, unless this Agreement is earlier terminated
as provided herein (the “Term”).  For the avoidance of doubt, if the Spin-Off is
not consummated by June 30, 2014, this Agreement shall terminate and be of no
force or effect.

 

(b)                                 Employee will serve as Executive Vice
President, General Counsel and Secretary of the Company and report to the Chief
Executive Officer of the Company. Employee agrees to devote Employee’s full-time
attention, skill and efforts to the performance of Employee’s duties for the
Company.

 

2.                                      Salary and Benefits.

 

(a)                                 Employee will be paid a salary at an
annualized rate of $300,000, payable in successive bi-weekly or other
installments in accordance with the Company’s standard payroll practices for
salaried employees. Employee’s rate of salary will be subject to such increases
as may be determined from time to time by the Board of Directors. As used in
this Agreement, the term “Board of Directors” shall refer to the Board of
Directors of the Company or other governing body or committee to which the
authority of the Board of Directors of the Company with respect to executive
compensation matters has been delegated, including (without limitation) the
Compensation Committee of the Board of Directors of the Company.

 

(b)                                 Employee will be eligible to participate in
each of the Company’s employee benefit plans that is made generally available
either to the Company’s employees or to the Company’s senior executives and for
which Employee satisfies the applicable eligibility requirements. Employee will
be entitled to a minimum of four (4) weeks of paid vacation each year or such
greater amount as determined in accordance with the Company’s standard vacation
policy.

 

(c)                                  The Company will promptly reimburse
Employee for all reasonable and necessary business expenses Employee incurs in
connection with the business of the Company and the performance of Employee’s
duties hereunder upon Employee’s submission of reasonable and timely
documentation of those expenses. In no event shall any expense be reimbursed
later than the end of the calendar year following the calendar year in which
that expense is incurred, and the amounts reimbursed in any one calendar year
shall not affect the amounts reimbursable in any other calendar year. 
Employee’s right to receive such reimbursements may not be exchanged or
liquidated for any other benefit.

 

--------------------------------------------------------------------------------


 

(d)                                 As soon as practicable following the
effective date of the Spin-Off and the filing of an effective Form S-8, the
Board of Directors shall grant to Employee a number of restricted stock units
relating to Company stock with an aggregate value of $325,000, determined based
on the average per-share closing price of the Company’s stock for the five (5)
trading days prior to the date of grant. The restricted stock units shall vest
at the rate of one-third on each of the first three anniversaries of the date of
grant, and shall be subject to such other terms and conditions as may be
determined by the Board of Directors (or an appropriate committee thereof).

 

3.                                      Bonus.

 

For each fiscal year of the Company during the Term of this Agreement, Employee
will be eligible to participate in a bonus program with a target bonus set by
the Board of Directors in an amount of up to 100% of Employee’s annual rate of
base salary (prorated from the commencement date of Employee’s employment with
the Company for fiscal year 2013).  The performance criteria for purposes of
determining Employee’s actual bonus for each fiscal year will be established by
the Board of Directors, and Employee’s annual bonus for one or more of those
fiscal years may be increased to include any additional amounts approved by the
Board of Directors.  Except as otherwise determined by the Board of Directors or
set forth herein, Employee will not be entitled to a bonus payment for any
fiscal year unless Employee is employed by, and in good standing with, the
Company at the time such bonus payment is paid.  Employee’s bonus payment for
each fiscal year shall in no event be paid later than the 15th day of the third
month following the end of the Company’s fiscal year for which such bonus is
earned.

 

4.                                      Restricted Stock Units and Other Equity
Awards.

 

(a)                                 If Employee’s employment is terminated by
the Company “without cause” or by Employee for “good reason” (as each term is
defined below) during the Term, then upon Employee’s satisfaction of the Release
Condition set forth in Section 7(b) below, any and all equity awards Employee
holds on the date of such termination (other than any equity award granted after
the Effective Date that expressly provides to the contrary) will vest on an
accelerated basis as to that number of additional shares in which Employee would
have otherwise been vested at the time of such termination had Employee
completed an additional twelve (12) months of employment with the Company and
had each applicable equity award been structured so as to vest in successive
equal monthly installments over the vesting schedule for that award. In no event
will the number of additional shares which vest on such an accelerated basis
with respect to any particular equity award exceed the number of shares unvested
under that award immediately prior to the date of such termination. Except as
otherwise expressly provided in the agreement evidencing a particular restricted
stock unit or other equity award or to the extent another issuance date may be
required to comply with any applicable requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the shares of the common
stock of the Company (“Common Stock”) underlying the equity awards that vest on
an accelerated basis in accordance with this Section 4(a) will be issued to
Employee within the sixty (60)-day period following the date of Employee’s
“separation from service” (as defined below) as a result of Employee’s
termination “without cause” (as defined below) or Employee’s resignation for
“good reason” (as defined below), provided the Release required of Employee
pursuant to Section 7(b) has become effective and enforceable in accordance with
its terms following the expiration of the applicable revocation period in effect
for that Release.  However, should such sixty (60)-day period span two taxable
years, the issuance shall be effected during the portion of that period that
occurs in the second taxable year.

 

(b)                                 If Employee’s employment is terminated by
the Company “without cause” or by Employee for “good reason” (as each term is
defined below) at any time during the Term and within the period commencing with
the execution by the Company of a definitive agreement for a Change in Control
(as defined below) and ending with the earlier of (i) the termination of that
agreement without the

 

2

--------------------------------------------------------------------------------


 

consummation of such Change in Control or (ii) the expiration of the twenty-four
(24)-month period measured from the date such Change in Control occurs, then
upon Employee’s satisfaction of the Release Condition set forth in Section 7(b)
below, any and all equity awards Employee holds on the date of such termination
will fully vest on an accelerated basis with respect to all non-vested shares of
Common Stock at the time subject to those awards, except to the extent otherwise
provided in the equity award agreement for any equity award granted after the
Effective Date of this Agreement.  Except as otherwise expressly provided in the
agreement evidencing a particular restricted stock unit or other equity award or
to the extent another issuance date may be required in order to comply with any
applicable requirements of Section 409A of the Code, the shares of Common Stock
(or any replacement securities) underlying the equity awards that fully vest on
an accelerated basis in accordance with this Section 4(b), or the proceeds of
any cash retention program established in replacement of those shares pursuant
to the terms of the applicable award agreement, will be issued or distributed to
Employee within the sixty (60)-day period following the date of Employee’s
“separation from service” (as defined below) as a result of Employee’s
termination “without cause” (as defined below) or Employee’s resignation for
“good reason” (as defined below), provided the Release required of Employee
pursuant to Section 7(b) has become effective and enforceable in accordance with
its terms following the expiration of the applicable revocation period in effect
for that Release.  However, should such sixty (60)-day period span two taxable
years, the issuance shall be effected during the portion of that period that
occurs in the second taxable year.

 

(c)                                  Upon Employee’s “separation from service”
(as defined below) as a result of Employee’s death or Disability (as defined
below), any and all equity awards Employee holds on the date of such separation
from service will vest on an accelerated basis as to that number of additional
shares in which Employee would have otherwise been vested on the date of such
separation from service had Employee completed an additional twelve (12) months
of employment with the Company and had each applicable equity award been
structured so as to vest in successive equal monthly installments over the
vesting schedule for that award. Except as otherwise expressly provided in the
agreement evidencing a particular restricted stock unit or other equity award or
to the extent another issuance date may be required in order to comply with any
applicable requirements of Section 409A of the Code, the shares of Common Stock
underlying the equity awards that vest on an accelerated basis in accordance
with this Section 4(c) will be issued on the date of such separation from
service or as soon as administratively practicable thereafter, but in no event
later than the later of (i) the end of the calendar year in which such
separation from service occurs or (ii) the 15th day of the third calendar month
following the date of such separation from service. For purposes of this
Agreement, “Disability” means Employee’s inability to engage in any substantial
activity necessary to perform Employee’s duties and responsibilities hereunder
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted, or can be expected to last,
for a continuous period of not less than twelve (12) months.

 

(d)                                 The vesting acceleration provisions of this
Section 4 and Section 7 will apply to all outstanding equity awards held by
Employee on the Effective Date, whether or not the agreements evidencing those
awards provide for such acceleration, and those agreements, to the extent they
provide for a lesser amount of acceleration, are hereby amended to incorporate
the acceleration provisions of Section 4 and Section 7 of this Agreement for the
period this Agreement remains in effect, and such vesting acceleration
provisions will also apply to equity awards made after the Effective Date of
this Agreement except to the extent specifically stated in the applicable award
agreement or in a resolution of the Board of Directors covering those future
awards.  The shares subject to each equity award that vests pursuant to the
vesting acceleration provisions of this Section 4 shall be issued in accordance
with the applicable issuance date provisions of this Section 4, except to the
extent the agreement evidencing such award provides otherwise or to the extent
another issuance date may be required in order to comply with any applicable
requirements of Section 409A of the Code.

 

3

--------------------------------------------------------------------------------


 

5.                                      Policies; Procedures.

 

As an employee of the Company, Employee will be expected to abide by all of the
Company’s policies and procedures, including (without limitation) the terms of
any Company handbook, insider trading policy and code of ethics in effect from
time to time.

 

6.                                      At Will Employment.

 

Notwithstanding anything to the contrary contained herein, Employee’s employment
with the Company is “at will” and will not be for any specified term, meaning
that either Employee or the Company will be entitled to terminate Employee’s
employment at any time and for any reason, with or without cause or advance
notice.  Any contrary representations that may have been made to Employee are
hereby superseded by the terms set forth in this Agreement.  This is the full
and complete agreement between Employee and the Company on this subject.
Although Employee’s job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of Employee’s employment may only be changed in an express
written agreement signed by Employee and the Chief Executive Officer of the
Company and approved by the Board of Directors.

 

7.                                      Separation from Service.

 

(a)                                 Termination by Employee.  If Employee
terminates his or her employment with the Company for any reason other than as a
result of his or her death or Disability or his or her resignation for “good
reason” (as defined below), then all the obligations of the Company set forth in
this Agreement will cease, other than the obligation to pay Employee, on his or
her employment termination date, any earned but unpaid compensation for services
rendered through that termination date and any accrued but unused vacation days
as of that termination date (collectively, the “Accrued Obligations”).  If
Employee terminates his or her employment with the Company for “good reason” (as
defined below) during the Term, then in addition to Employee’s right to receive
the Accrued Obligations, Employee will, upon Employee’s satisfaction of the
Release Condition set forth in Section 7(b) below, become entitled to the
Separation Payment (as defined below) and the Additional Payments (as defined
below), to the same extent as if Employee’s employment had been terminated by
the Company “without cause” (as defined below) during the Term, and Employee
will also be entitled, in accordance with the applicable provisions of Section 4
above, to the accelerated vesting of any equity awards Employee holds at the
time of such termination. Following Employee’s termination of his or her
employment with the Company under this Section 7(a), Employee will continue to
be obligated to comply with the terms of Section 9 below.

 

(b)                                 Termination by the Company.  If Employee’s
employment is terminated by the Company “without cause” (as defined below)
during the Term, then in addition to Employee’s right to receive the Accrued
Obligations, Employee will, upon Employee’s satisfaction of the Release
Condition set forth below in this Section 7(b), become entitled to a cash
separation payment (the “Separation Payment”) in an aggregate amount equal to
two (2) times the base salary at the annual rate in effect for Employee at the
time.  In addition, contingent upon Employee’s satisfaction of the Release
Condition, Employee will be eligible for the following additional separation
payments (the “Additional Payments”):

 

(I)                                   Employee will be eligible for an
additional separation payment in an amount equal to a pro-rated bonus for the
fiscal year in which such involuntary termination occurs. Such pro-rated bonus
will be determined by multiplying (A) the actual bonus (if any) Employee would
have earned for that fiscal year, based on the level at which the applicable
performance goals for such fiscal year are in fact attained, had Employee
continued in the Company’s employ through the date that bonus award becomes due
and payable by (B) a fraction the numerator of which is the number of whole
months (rounded to the next highest whole month) Employee remained in the
Company’s employ during that fiscal year and the denominator of which is twelve
(12),

 

4

--------------------------------------------------------------------------------


 

with such pro-rated bonus (if any) to be paid at the same time and in same form
that the bonus payment for such fiscal year would have been made following the
completion of that fiscal year had Employee remained in the Company’s employ
through the payment date.  However, if such involuntary termination occurs in
the same fiscal year of the Company in which a Change in Control occurs, then
such pro-rated bonus will instead be determined by (1) multiplying (A)
Employee’s target bonus for that fiscal year by (B) a fraction the numerator of
which is the number of whole months (rounded to the next highest whole month)
Employee remained in the Company’s employ during that fiscal year and the
denominator of which is twelve (12) and (2) reducing such amount by any bonus
earned by Employee for the same fiscal year under Section 3 of this Agreement,
with such pro-rated bonus to be paid (in the same form in which the bonus
payment for such fiscal year would have been paid had Employee remained in the
Company’s employ through the payment date) as follows:

 

(i)                                     if such Change in Control occurs on or
before the date of such involuntary termination, then such payment shall be made
on the date on which the first monthly installment of the Separation Payment
(or, in the case of a termination following a Qualifying Change in Control (as
defined below), the lump sum Separation Payment) is paid; or

 

(ii)                                  if such Change in Control occurs after the
date of such involuntary termination, then such payment shall be made on the
later of (x) the third (3rd) business day following the effective date of such
Change in Control or (y) the sixtieth (60th) day following the date of
Employee’s separation from service (as defined below) or, if such sixtieth
(60th) day is not otherwise a business day, then the immediately preceding
business day.

 

(II)                              In addition, if the date of such involuntary
termination occurs after the end of a fiscal year of the Company but prior to
the date in the subsequent fiscal year on which Employee’s bonus for that fiscal
year would have otherwise become due and payable on the basis of the applicable
performance goals attained for that year had Employee continued in employment
with the Company, then the Company will pay Employee an additional separation
payment equal to the bonus that Employee would have received on the basis of the
attained performance goals had Employee remained employed by, and in good
standing with, the Company through the payment date for such bonus, with that
amount to be paid in a lump sum (in the same form in which such bonus payment
would have been paid had Employee remained in the Company’s employ through the
payment date) on the later of (i) the date on which the first monthly
installment of the Separation Payment (or, in the case of a termination
following a Qualifying Change in Control, the lump sum Separation Payment) is
paid to Employee as set forth below in this Section 7(b) or (ii) the date such
bonus would have been paid to Employee pursuant to Section 3 of this Agreement
had Employee continued in the Company’s employ through such payment date.

 

(III)                         In no event shall any such Additional Payment be
made later than the last day of the applicable period necessary to qualify such
Additional Payment for the short-term deferral exception under Code Section
409A.

 

5

--------------------------------------------------------------------------------


 

Payment of the Separation Payment and the Additional Payments (if any) and the
accelerated vesting of Employee’s equity awards under Section 4 will each be
contingent upon the satisfaction of the following requirements (collectively the
“Release Condition”): (i) Employee must execute and deliver to the Company,
within twenty-one (21) days (or forty-five (45) days to the extent such longer
period is required under applicable law) after the effective date of Employee’s
termination of employment, a comprehensive agreement releasing the Company and
its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other related parties from all claims that Employee may have
with respect to such parties relating to Employee’s employment with the Company
and the termination of that employment relationship and containing such other
and additional terms as the Company deems satisfactory (the “Release”) and (ii)
such Release must become effective and enforceable after the expiration of any
applicable revocation period under federal or state law.

 

Except as provided in the following paragraph, the Separation Payment to which
Employee becomes entitled under this Section 7(b) or under Section 7(a) above
will be payable in a series of twelve (12) successive equal monthly
installments, beginning on the first regular payday for the Company’s salaried
employees, within the sixty (60)-day period following the date of Employee’s
“separation from service” (as defined below) as a result of Employee’s
termination “without cause” (as defined below) or Employee’s resignation for
“good reason” (as defined below), on which Employee’s executed Release is
effective and enforceable in accordance with its terms following the expiration
of the applicable revocation period in effect for that Release.  However, should
such sixty (60)-day period span two taxable years, the first such monthly
installment shall be paid during the portion of that period that occurs in the
second taxable year.  The remaining monthly installments shall be paid on
successive monthly anniversaries of the initial monthly installment hereunder. 
For purposes of Section 409A of the Code, Employee’s right to receive such
Separation Payment shall be deemed a right to receive a series of separate
individual payments and not a right to single payment.

 

If Employee’s employment is terminated by the Company “without cause” (as
defined below) or if Employee terminates his or her employment with the Company
for “good reason” (as defined below) during the Term and within the twenty-four
(24) month period beginning on the effective date of a Qualifying Change in
Control (as defined below), the Separation Payment to which Employee becomes
entitled under this Section 7(b) or under Section 7(a) above upon Employee’s
satisfaction of the Release Condition will be payable in a single lump-sum
payment on the first regular payday for the Company’s salaried employees, within
the sixty (60)-day period following the date of Employee’s “separation from
service” (as defined below) as a result of Employee’s termination “without
cause” (as defined below) or Employee’s resignation for “good reason” (as
defined below), on which Employee’s executed Release is effective and
enforceable in accordance with its terms following the expiration of the
applicable revocation period in effect for that Release. However, should such
sixty (60)-day period span two taxable years, then such payment shall be made
during the portion of that period that occurs in the second taxable year. Any
Separation Payment to which Employee becomes entitled hereunder in connection
with a termination following a Change in Control other than a Qualifying Change
in Control will be paid in installments as set forth in the immediately
preceding paragraph of this Section 7(b).  For purposes of this Agreement, a
“Change in Control” shall have the meaning assigned to such term in the
Company’s most recently-adopted equity compensation plan, and a “Qualifying
Change in Control” shall mean the date on which there occurs a “Change in
Control” (as defined above) that also qualifies as: (i) a change in the
ownership of the Company, as determined in accordance with Section
1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the effective
control of the Company, as determined in accordance with Section
1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.  For
the avoidance of doubt, the Spin-Off shall not constitute a Change in Control or
a Qualifying Change in Control for purposes of the Agreement.

 

If Employee’s employment is terminated by the Company “without cause” (as
defined below), the Company will have no further obligation to Employee pursuant
to this Agreement other than the Accrued Obligations, the vesting of Employee’s
outstanding equity awards in accordance with the applicable

 

6

--------------------------------------------------------------------------------


 

vesting acceleration provisions of Section 4 above and the obligations of the
Company pursuant to this Section 7(b).

 

If Employee’s employment is terminated by the Company “with cause” (as defined
below), the Company will have no further obligation to Employee under the terms
of this Agreement, other than the Accrued Obligations.

 

Notwithstanding the termination of Employee’s employment by the Company “with
cause” or “without cause,” or by Employee for “good reason” or without “good
reason”, Employee will continue to be subject to the restrictive covenants set
forth in Section 9, whether or not Employee becomes entitled to any severance or
separation payments or benefits pursuant to Section 4 or Section 7 of this
Agreement.

 

If any payment or benefit received or to be received by Employee (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then the cash payments provided
to Employee under this Agreement shall first be reduced, with each such payment
to be reduced pro-rata but without any change in the payment date and with the
monthly installments of the Separation Payment (or the lump sum Separation
Payment in the event of a Qualifying Change in Control) to be the first such
cash payments so reduced, and then, if necessary, the accelerated vesting of
Employee’s equity awards pursuant to the provisions of this Agreement shall be
reduced in the same chronological order in which those awards were made, but
only to the extent necessary to assure that Employee receives only the greater
of (i) the amount of those payments and benefits which would not constitute a
parachute payment under Code Section 280G or (ii) the amount which yields
Employee the greatest after-tax amount of benefits after taking into account any
Excise Tax imposed on the payments and benefits provided Employee hereunder (or
on any other payments or benefits to which Employee may become entitled in
connection with any change in control or ownership of the Company or the
subsequent termination of Employee’s employment with the Company).

 

(c)                                  Termination by Death or Disability.

 

If Employee incurs a “separation from service” (as defined below) as a result of
his or her death or Disability, the Company will be obligated to pay the Accrued
Obligations to Employee, Employee’s estate or beneficiaries (as the case may be)
on the date of such separation from service or as soon as administratively
practicable thereafter, but in no event later than sixty (60) days after the
date of such separation from service.  In the event of such separation from
service due to Employee’s death or Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, will also be entitled to the accelerated
vesting of Employee’s equity awards as set forth in Section 4(c) above.  The
provisions of this Section 7(c) will not affect or change the rights or benefits
to which Employee is otherwise entitled under the Company’s employee benefit
plans or otherwise.

 

(d)                                 Definitions.

 

For purposes of this Agreement, the following definitions will be in effect:

 

“good reason” means:

 

(i)            a material reduction in Employee’s base salary without Employee’s
prior written consent;

 

(ii)           a material reduction in Employee’s authority, duties or
responsibilities, without Employee’s prior written consent;

 

(iii)          a material change in the geographic location at which Employee
must perform services (the parties acknowledge that Employee is currently
required to perform services at 3113

 

7

--------------------------------------------------------------------------------


 

Woodcreek Drive, Downers Grove, Illinois 60515) without Employee’s prior written
consent; or

 

(iv)          any material un-waived breach by the Company of the terms of this
Agreement; provided however, that with respect to any of the clause (i) -- (iv)
events above, Employee will not be deemed to have resigned for good reason
unless (A) Employee provides written notice to the Company of the existence of
the good reason event within ninety (90) days after its initial occurrence, (B)
the Company is provided with thirty (30) days after receipt of such notice in
which to cure such good reason event and (C) Employee effectively terminates
Employee’s employment within one hundred eighty (180) days following the
occurrence of the non-cured clause (i) -- (iv) event.

 

“with cause” means Employee’s termination of employment by the Company for any
of the following reasons:

 

(i)            if Employee is convicted of, or enters a plea of nolo contendere
to, a felony or a misdemeanor involving any act of moral turpitude;

 

(ii)           if Employee commits an act of actual fraud, embezzlement, theft
or similar dishonesty against the Company or any of its subsidiaries or
affiliates;

 

(iii)          if Employee commits any willful misconduct or gross negligence
resulting in material harm to the Company or any of its subsidiaries or
affiliates; or

 

(iv)          if Employee fails, after receipt of detailed written notice and
after receiving a period of at least thirty (30) days following such notice to
cure such failure, to use his or her reasonable good faith efforts to follow the
reasonable and lawful direction of the Board of Directors and to perform his or
her obligations hereunder.

 

“without cause” means any reason not within the scope of the definition of the
term “with cause.”

 

“separation from service” means Employee’s cessation of employee status with the
Company by reason of Employee’s death, resignation, dismissal or other
termination event and shall be deemed to occur at such time as the level of bona
fide services Employee is to render as such an employee (or as a non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services Employee rendered as an employee
during the immediately preceding thirty-six (36) months (or such shorter period
of time in which Employee has actually been in employee status with the
Company). Any such determination of Employee’s separation from service shall,
however, be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.

 

(e)                                  Code Section 409A Deferral Period. 
Notwithstanding any provision in this Agreement to the contrary (other than
Section 7(f) below), no payment or distribution under this Agreement which
constitutes an item of deferred compensation under Section 409A of the Code and
becomes payable by reason of Employee’s termination of employment with the
Company will be made to Employee until Employee incurs a separation from service
(as such term is defined above and determined in accordance with Treasury
Regulations issued under Section 409A of the Code) in connection with such
termination of employment.  For purposes of this Agreement, each amount to be
paid or benefit to be provided Employee shall be treated as a separate
identified payment or benefit for purposes of Section 409A of the Code.  In
addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
Employee’s separation from service will be made to Employee prior to the earlier
of (i) the first day of the seventh (7th) month measured from the date of such
separation from service or (ii) the date of Employee’s death, if Employee is
deemed at the

 

8

--------------------------------------------------------------------------------


 

time of such separation from service to be a “specified employee” (as determined
pursuant to Code Section 409A and the Treasury Regulations thereunder) and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  Upon the expiration of the
applicable deferral period, all payments and benefits deferred pursuant to this
Section 7(e) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or provided to
Employee in a lump sum on the first day of the seventh (7th) month after the
date of Employee’s separation from service or, if earlier, the first day of the
month immediately following the date the Company receives proof of Employee’s
death.  Any remaining payments or benefits due under this Agreement will be paid
in accordance with the normal payment dates specified herein.

 

(f)                                   Provisions Applicable to “Specified
Employee”.  Notwithstanding Section 7(e) above, the following provisions shall
also be applicable to Employee if Employee is a “specified employee” at the time
of Employee’s separation of service:

 

(i)                                     Any payments or benefits which become
due and payable to Employee during the period beginning with the date of
Employee’s separation from service and ending on March 15 of the following
calendar year and otherwise qualify for the short-term deferral exception to
Code Section 409A shall not be subject to the holdback provisions of Section
7(e) and shall accordingly be paid as and when they become due and payable under
this Agreement in accordance with such short-term deferral exception to Code
Section 409A.

 

(ii)                                  The remaining portion of the payments and
benefits to which Employee becomes entitled under this Agreement, to the extent
they do not in the aggregate exceed the dollar limit described below and are
otherwise scheduled to be paid no later than the last day of the second calendar
year following the calendar year in which Employee’s separation from service
occurs, shall not be subject to the holdback provisions of Section 7(e) and
shall be paid to Employee as they become due and payable under this Agreement. 
For purposes of this subparagraph (ii), the applicable dollar limitation will be
equal to two times the lesser of (i) Employee’s annualized compensation (based
on Employee’s annual rate of pay for the calendar year preceding the calendar
year of Employee’s separation from service, adjusted to reflect any increase
during that calendar year which was expected to continue indefinitely had such
separation from service not occurred) or (ii) the compensation limit under
Section 401(a)(17) of the Code as in effect in the year of such separation from
service.  To the extent the portion of the severance payments and benefits to
which Employee would otherwise be entitled under this Agreement during the
deferral period under Section 7(e) exceeds the foregoing dollar limitation, such
excess shall be paid in a lump sum upon the expiration of that deferral period,
in accordance with the deferred payment provisions of Section 7(e), and the
remaining severance payments and benefits (if any) shall be paid in accordance
with the normal payment dates specified for them herein.

 

9

--------------------------------------------------------------------------------


 

8.                                      Withholding Taxes.

 

All forms of compensation payable pursuant to the terms this Agreement, whether
payable in cash, shares of Common Stock or other property, are subject to
reduction to reflect the applicable withholding and payroll taxes.

 

9.                                      Restrictive Covenants.

 

Until one (1) year after the termination of Employee’s employment with the
Company, Employee will not, directly or indirectly, solicit or recruit for
employment, any person or persons who are employed by Company or any of its
subsidiaries or affiliates, or who were so employed at any time within a period
of twelve (12) months immediately prior to the date Employee’s employment
terminated, or otherwise interfere with the relationship between any such person
and the Company; nor will Employee assist anyone else in recruiting any such
employee to work for another company or business or discuss with any such person
his or her leaving the employ of the Company or engaging in a business activity
in competition with the Company.  Notwithstanding the foregoing, if Employee and
the Company enter into any restrictive covenant agreement, the terms of which
conflict with this Section 9, the terms of such agreement shall govern. 
Employee hereby agrees to enter into a Confidentiality and Non-Competition
Agreement and an Employee Proprietary Information and Inventions Agreement with
the Company on or prior to the Effective Date, which agreements shall be in
substantially the forms attached hereto as Appendix A and B.

 

10.                               Deferred Compensation Programs.

 

Any compensation deferred by Employee pursuant to one or more non-qualified
deferred compensation plans or arrangements of the Company subject to Section
409A of the Code and not otherwise expressly addressed by the terms of this
Agreement, shall be paid at such time and in such form of payment as set forth
in each applicable plan or arrangement governing the payment of any such
deferred amounts.

 

11.                               Clawback.

 

Any amounts paid or payable to Employee pursuant to this Agreement or the
Company’s equity or compensation plans shall be subject to recovery or clawback
to the extent required by any applicable law or any applicable securities
exchange listing standards.

 

12.                               Entire Agreement/Construction of Terms.

 

(a)                                 This Agreement, together with any Company
handbooks and policies in effect from time to time and the applicable stock
plans and agreements evidencing the equity awards made to Employee from time to
time during Employee’s period of employment, contains all of the terms of
Employee’s employment with the Company and supersedes any prior understandings
or agreements, whether oral or written, between Employee and the Company.

 

(b)                                 If any provision of this Agreement is held
by an arbitrator or a court of competent jurisdiction to conflict with any
federal, state or local law, or to be otherwise invalid or unenforceable, such
provision shall be construed or modified in a manner so as to maximize its
enforceability while giving the greatest effect as possible to the intent of the
parties.  To the extent any provision cannot be construed or modified to be
enforceable, such provision will be deemed to be eliminated from this Agreement
and of no force or effect, and the remainder of this Agreement will otherwise
remain in full force and effect and be construed as if such portion had not been
included in this Agreement.

 

(c)                                  This Agreement is not assignable by
Employee.  This Agreement may be assigned by the Company to its subsidiaries or
affiliates or to successors in interest to the Company or its lines of business.

 

10

--------------------------------------------------------------------------------

 

(d)                                 The severance payments and benefits under
this Agreement are intended, where possible, to comply with the “short term
deferral exception” and the “involuntary separation pay exception” to Code
Section 409A.  Accordingly, the provisions of this Agreement applicable to the
Separation Payment and the accelerated vesting of Employee’s equity awards and
the issuance of shares of Common Stock thereunder and the determination of
Employee’s separation from service due to termination of Employee’s employment
without cause or Employee’s resignation for good reason shall be applied,
construed and administered so that those payments and benefits qualify for one
or both of those exceptions, to the maximum extent allowable. However, to the
extent any payment or benefit to which Employee becomes entitled under this
Agreement is deemed to constitute an item of deferred compensation subject to
the requirements of Code Section 409A, the provisions of this Agreement
applicable to that payment or benefit shall be applied, construed and
administered so that such payment or benefit is made or provided in compliance
with the applicable requirements of Code Section 409A.  In addition, should
there arise any ambiguity as to whether any other provisions of this Agreement
would contravene one or more applicable requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder, such provisions shall be
interpreted, administered and applied in a manner that complies with the
applicable requirements of Code Section 409A and the Treasury Regulations
thereunder.

 

13.                               Amendment and Governing Law.

 

This Agreement may not be amended or modified except by an express written
agreement sign by Employee and the Chief Executive Officer of the Company and
approved by the Board of Directors. Employee agrees that any dispute in the
meaning, effect or validity of this Agreement shall be resolved in accordance
with the laws of the State of Illinois without regard to the conflict of laws
provisions thereof.  Employee hereby irrevocably submits to the jurisdiction
(including without limitation in personam jurisdiction), process and venue of
the courts of the State of Illinois and the Federal courts of the United States
located in Chicago, Illinois, and hereby agrees that any action, suit or
proceeding initiated by Illinois for the interpretation or enforcement of the
provisions of this Agreement shall, and that any action, suit or proceeding
initiated by Company for the interpretation or enforcement of the provisions of
this Agreement may, be heard and determined exclusively in a Federal court, or,
if not permitted by applicable law, then in a State court, situated in
Chicago, Illinois.

 

14.                               Surviving Provisions.

 

Following any termination or expiration of this Agreement, Sections 5, 6, 7(e),
7(f), 8, 9, 10, 11, 12, 13 and 14 will survive, and, if Employee’s employment
with the Company continues thereafter, Employee’s employment with the Company
will continue to be “at will”.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date stated in the opening paragraph.

 

/s/ Scott D. Levin

 

October 28, 3013

 

 

 

 

 

FTD COMPANIES, INC.

 

/s/ Mark R. Goldston

 

Chairman & CEO

 

October 30, 3013

 

 

11

--------------------------------------------------------------------------------


 

Appendix A

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the “Agreement”) is made and
entered into as of the date the last party hereto signs the Agreement but is
made effective as of the Effective Date (as defined below) between FTD
Companies, Inc. (the “Company”) and Scott D. Levin (the “Executive”).

 

R E C I T A L S:

 

A.                                    The Company and the Executive have entered
into that certain employment agreement of even date with this Agreement pursuant
to which the Executive will serve as Executive Vice President, General Counsel
and Secretary of the Company, commencing on the date on which the spin-off of
the Company from United Online, Inc. (“Spin-Off”) is consummated (the “Effective
Date”); and

 

B.                                    In connection therewith, the Company and
the Executive desire to provide for certain additional obligations.

 

NOW, THEREFORE, in consideration of the offer to and acceptance by the Executive
of employment as Executive Vice President and General Counsel of the Company and
of other good and valuable consideration, the receipt, sufficiency and adequacy
of which are hereby acknowledged, the parties hereto additionally agree as
follows:

 

Section 1.                   Secrecy, Non-Competition, No Interference and
Non-Solicitation.

 

(a)                                 No Competing Employment.  The Executive
acknowledges that (i) the agreements and covenants contained in this Section 1
are essential to protect the value of the Company’s business and assets and
(ii) by virtue of his employment with the Company, the Executive will obtain
such knowledge, know-how, training and experience of such a character that there
is a substantial probability that such knowledge, know-how, training and
experience could be used to the substantial advantage of a competitor of the
Company and to the Company’s substantial detriment.  Therefore, the Executive
agrees that, for the period (the “Restricted Period”) commencing on the date of
this Agreement and ending on the date that is twelve (12) months after the date
on which the Executive is no longer employed by the Company for any reason, the
Executive shall not participate, operate, manage, consult, join, control or
engage, directly or indirectly, for the benefit of the Executive or on behalf of
or in conjunction with any person, partnership, corporation or other entity,
whether as an employee, consultant, agent, officer, stockholder, member,
investor, agent or otherwise, in any business activity if such activity
constitutes the sale or provision of floral products or services that are
similar to, or competitive with, floral products or services then being sold or
provided by the Company or any of its subsidiaries or affiliated companies,
including, without limitation, retail florists’ business services, floral order
transmission and related network services, development and distribution of
branded floral products on the Internet or other consumer direct segment of the
floral industry (including, without limitation, Interflora, Inc., Teleflora LLC,
1-800-FLOWERS.COM, Inc., Proflowers.com, and Floral Source) (a “Competitive
Activity”), in any of:  the City of Downers Grove, Illinois, the County of
DuPage, Illinois or any other city or county in the State of Illinois; the
District of Columbia or any other state, territory, district or commonwealth of
the United States or any county, parish, city or similar political subdivision
in any other state, territory, district or commonwealth of the United States;
any other country or territory

 

--------------------------------------------------------------------------------


 

anywhere in the world or in any city, canton, county, district, parish, province
or any other political subdivision in any such country or territory; or anywhere
in the world (each city, canton, commonwealth, county, district, parish,
province, state, country, territory or other political subdivision or other
location in the world shall be referred to as a “Non-competition Area”).  The
parties to this Agreement intend that the covenant contained in the preceding
sentence of this Section 1(a) shall be construed as a series of separate
covenants, one for each city, canton, commonwealth, county, district, parish,
state, province, country, territory, or other political subdivision or other
area of the world specified.  Except for geographic coverage, each separate
covenant shall be considered identical in terms to the covenant contained in the
preceding sentence.  The parties further acknowledge the breadth of the
covenants, but agree that such broad covenants are necessary and appropriate in
the light of the global nature of the Competitive Activity.  If, in any judicial
or other proceeding, a court or other body declines to enforce any of the
separate covenants included in this Section 1(a), the unenforceable covenant
shall be considered eliminated from these provisions for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
to be enforced.  Notwithstanding the foregoing, the Executive may maintain or
undertake purely passive investments on behalf of the Executive, the Executive’s
immediate family or any trust on behalf of the Executive or the Executive’s
immediate family in companies engaged in a Competitive Activity so long as the
aggregate interest represented by such investments does not exceed 1% of any
class of the outstanding publicly traded debt or equity securities of any
company engaged in a Competitive Activity.

 

(b)                                 Nondisclosure of Confidential Information. 
The Executive, except in connection with his employment hereunder, shall not
disclose to any person or entity or use, either during the Executive’s
employment with the Company or at any time thereafter, any information not in
the public domain, in any form, acquired by the Executive while employed by the
Company or, if acquired following the Executive’s employment with the Company,
such information that, to the Executive’s knowledge, has been acquired, directly
or indirectly, from any person or entity owing a duty of confidentiality to the
Company or any of its affiliates, relating to the Company, United Online, Inc.,
a Delaware corporation and the former parent corporation of the Company (“UOL”),
or any of its successors or their subsidiaries or affiliated companies
(collectively, the “Company Group”), including but not limited to trade secrets,
technical information, systems, procedures, test data, price lists, financial or
other data (including the revenues, costs or profits associated with any of the
Company’s products or services), business and product plans, code books,
invoices and other financial statements, computer programs, discs and printouts,
customer and supplier lists or names, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, that is or was used in the business of the
Company, UOL, any predecessor of the Company, UOL or any of the Company’s, or
UOL’s subsidiaries, affiliates, successors or assigns.  The Executive agrees and
acknowledges that all of such information, in any form, and copies and extracts
thereof are and shall remain the sole and exclusive property of the Company or
other Company Group entity, and upon termination of his employment with the
Company, the Executive shall return to the Company the originals and all copies
(and shall delete all such items in electronic format) of any such information
provided to or acquired by the Executive in connection with the performance of
the Executive’s duties for the Company, and shall return to the Company all
files, correspondence, computer equipment and disks or other communications
(including any such materials in electronic format) received, maintained or
originated by the Executive during the course of the Executive’s employment.

 

(c)                                  No Interference and Non-Solicitation. 
During the Restricted Period, the Executive shall not, whether for the
Executive’s own account or for the account of any other individual, partnership,
firm, corporation or other business organization, solicit, endeavor to entice
away from the Company, UOL, or any of the Company’s or UOL’s subsidiaries or
affiliated companies, or otherwise interfere with the relationship of the
Company or  UOL or any of its or their subsidiaries or affiliated companies
with, any person who, to the knowledge of the Executive, is (or has at any time
within the

 

13

--------------------------------------------------------------------------------


 

preceding three months been) employed by or otherwise engaged to perform
services for the Company, UOL or any of the Company’s or UOL’s subsidiaries or
affiliated companies (including, but not limited to, any independent sales
representatives or organizations) or any entity who is, or was within the then
most recent 12-month period, a customer or client of the Company, UOL, any
predecessor of the Company or UOL or any of the Company’s or UOL’s subsidiaries
or affiliated companies (a “Customer”) or a supplier or vendor of the Company or
UOL or any of the Company’s or UOL’s subsidiaries or affiliated companies (a
“Supplier”); provided, however, that this Section 1(c) shall not prohibit the
Executive from employing, for the Executive’s own account, following a
termination of the employment of the Executive, any person employed by a
Customer or Supplier, if such employment is not in connection with a Competitive
Activity.

 

Section 2.                                           Calculation of Time
Period.  The Executive agrees that if the Executive violates the provisions of
Section 1(a) of this Agreement, the running of the Restricted Period shall be
tolled for the period in which the Executive is in violation of such
non-competition provisions.  The Executive understands that the foregoing
restrictions may limit the Executive’s ability to earn a livelihood in a
business engaged in a Competitive Activity, but the Executive nevertheless
believes that the Executive has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided in connection with the Spin-Off to clearly justify restrictions that,
in any event, given his education, skills and ability, the Executive does not
believe would prevent the Executive from earning a living.

 

Section 3.                                           Inventions.

 

(a)                                 Defined.  The Executive understands that
during term of the Executive’s employment, there have been and are certain
restrictions on the Executive’s development of technology, ideas, and
inventions, referred to in this Agreement as “Invention Ideas.”  The term
Invention Ideas means all ideas, processes, trademarks, service marks,
inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents and copyrights relating to any existing
or planned service or product of the Company, and all improvements, rights, and
claims related to the foregoing, that are conceived, developed, or reduced to
practice by the Executive alone or with others.  The Executive agrees that all
original works of authorship which were or are made by the Executive (solely or
jointly with others) as a member of the Company’s (or any of its affiliate’s)
Board of Directors or within the scope of the Executive’s employment and which
are protectable by copyright are “works made for hire,” as the term is defined
in the United States Copyright Act (17 USCA, Section 101).

 

(b)                                 Disclosure.  The Executive agrees to
maintain adequate and current written records on the development of all
Invention Ideas and to disclose promptly to the Company all Invention Ideas and
relevant records, which records will remain the sole property of the Company. 
The Executive further agrees that all information and records pertaining to any
idea, process, trademark, service mark, invention, technology, computer program,
original work of authorship, design formula, discovery, patent, or copyright
that might reasonably be construed to be an Invention Idea, but was, during the
period that the Executive served as a member of the Company’s (or any of its
affiliate’s) Board of Directors, or is conceived, developed, or reduced to
practice by the Executive (alone or with others) during the Executive’s
employment or during the one-year period following termination of the
Executive’s employment, shall be promptly disclosed to the Company (such
disclosure to be received in confidence).  Any disclosure pursuant to this
Section 3(b) will be received by the Company in confidence so that the Company
may examine such information to determine if in fact it constitutes Invention
Ideas subject to this Agreement.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Assignment.  The Executive agrees to, and
does hereby continuously, assign to the Company, without further consideration,
all right, title, and interest that the Executive may presently have or acquire
(throughout the United States and in all foreign countries), free and clear of
all liens and encumbrances, in and to each Invention Idea, which shall be the
sole property of the Company, whether or not patentable.  In the event any
Invention Idea shall be deemed by the Company to be patentable or otherwise
registrable, the Executive shall assist the Company (at its expense) in
obtaining patent or other applicable registrations, and the Executive shall
execute all documents and do all other things (including testifying at the
Company’s expense) necessary or proper to obtain patent or other applicable
registrations and to vest the Company with full title to them.  The Executive’s
obligation to assist the Company in obtaining and enforcing patents,
registrations or other rights for such inventions in any and all countries,
shall continue beyond the termination of my employment, but the Company shall
compensate the Executive at a reasonable rate after such termination for the
time actually spent by the Executive at the Company’s request for such
assistance.  Should the Company be unable to secure the Executive’s signature on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention Idea, whether
due to the Executive’s mental or physical incapacity or any other cause, the
Executive hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as the Executive’s agent and
attorney-in-fact, to act for and on the Executive’s behalf, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
of protections with the same force and effect as if executed and delivered by
the Executive.  Notwithstanding the foregoing provisions of this Section 3:

 

This provisions of this Section 3(c) do not apply to any invention for which no
equipment, supplies, facility, or trade secret information of the Company was
used and which was developed entirely on the Executive’s own time, unless
(a) the invention relates (i) to the business of the Company or (ii) to the
Executive’s actual or demonstrably anticipated research or development, or
(b) the invention results from any work performed by the Executive for the
Company.

 

(d)                                 Exclusions.  Except as disclosed in
Exhibit A attached hereto, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or improvements to the
foregoing that the Executive wishes to exclude from this Agreement.  If nothing
is listed on Exhibit A, the Executive represents that the Executive has no such
inventions or improvements at the time of signing this Agreement, and that the
Executive is not aware of any existing contract in conflict with this Agreement.

 

(e)                                  Post-Termination Period.  The Executive
understands and acknowledges that because of the difficulty of establishing when
any idea, process, invention, etc., is first conceived or developed by the
Executive, or whether it results from access to confidential, trade secret or
proprietary information or the Company’s equipment, facilities, and data, the
Executive agrees that any idea, process, trademark, service mark, invention,
technology, computer program, original work of authorship, design, formula,
discovery, patent, copyright, or any improvement, rights, or claims related to
the foregoing shall be presumed to be an Invention Idea if it relates to any
existing or planned service or product of the Company, subsidiaries or
affiliates, and if it is conceived, developed, used, sold, exploited, or reduced
to practice by the Executive or with the Executive’s aid within six months after
the Executive’s termination of employment with the Company.  The Executive may
rebut the above presumption if the Executive proves that the invention, idea,
process, etc., is not an Invention Idea as defined in Section 3(a).

 

15

--------------------------------------------------------------------------------


 

(f)                                   Illinois Statute.  The Executive
understands that nothing in this Agreement is intended to expand the scope of
protection provided the Executive by Illinois Statute 765 ILCS 1060.

 

Section 4.                                           Irreparable Injury.  It is
further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any of its or their
subsidiaries or affiliated companies in violation of this Agreement or the
Executive were to otherwise breach this Agreement.  Any such violation or breach
will cause the Company irreparable harm, the amount of which may be extremely
difficult to estimate, thus, making any remedy at law or in damages inadequate.
Consequently, the Company shall have the right to apply to a court of
appropriate jurisdiction for, and the Executive consents and stipulates to the
entry of, an order of  injunctive relief in prohibiting the Executive from
competing with the Company, its successors or any of its or their subsidiaries
or affiliated companies in violation of this Agreement, an order restraining any
other breach or threatened breach of this Agreement, and any other relief the
Company and such court deems appropriate.  This right shall be in addition to
any other remedy available to the Company in law or equity.  The parties hereby
agree that the attorneys’ fees of the prevailing party in any such proceeding or
action shall be paid by the non-prevailing party.

 

Section 5.                                           Representation and
Warranties of the Executive.  The Executive represents and warrants that the
execution of this Agreement and subsequent employment with the Company does not
and will not conflict with any obligations that the Executive has to any former
employers or any other entity.  The Executive further represents and warrants
that the Executive has not brought to the Company, and will not at any time
bring to the Company, any materials, documents or other property of any nature
of a former employer.

 

Section 6.                                           Miscellaneous.

 

(a)                                 Jurisdiction, Choice of Law and Venue.  The
validity and construction of this Agreement shall be governed by the internal
laws of the State of Illinois, excluding the conflicts-of-laws principles
thereof.  Each party hereto consents to the jurisdiction of, and venue in, any
federal or state court of competent jurisdiction located in Chicago, Illinois.

 

(b)                                 Entire Agreement.  This Agreement and any
other agreement or document delivered in connection with this Agreement,
including the letter agreement dated as of the date hereof, between the Company
and the Executive, state the entire agreement and understanding of the parties
on the subject matter of this Agreement, and supersede all previous agreements,
arrangements, communications and understandings relating to that subject matter.

 

(c)                                  Counterparts.  This Agreement may be signed
in two or more counterparts, each of which shall be deemed an original, with the
same effect as if all signatures were on the same document.

 

(d)                                 Amendment; Waiver; etc.  This Agreement, and
each other agreement or document delivered in connection with this Agreement,
may be amended, modified, superseded or canceled, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.  The
delay or failure of any party at any time or times to exercise any right or
require the performance of any duty under this Agreement or any other agreement
or document delivered in connection with this Agreement shall in no way affect
the right of that party at a later time to exercise that right or enforce that
duty or any other right or duty.  No waiver by any party of any condition or of
any breach of this Agreement, whether by conduct or otherwise, in any one or
more instances, shall be deemed or construed to be a further or

 

16

--------------------------------------------------------------------------------


 

continuing waiver of any such condition or breach or of the breach of any other
term of this Agreement.  A single or partial exercise of any right shall not
preclude any other or further exercise of the same right or of any other right. 
The rights and remedies provided by this Agreement shall be cumulative and not
exclusive of each other or of any other rights or remedies provided by law.

 

(e)                                  Severability.  If any provision of this
Agreement or any other agreement or document delivered in connection with this
Agreement, if any, is partially or completely invalid or unenforceable in any
jurisdiction, then that provision shall be ineffective in that jurisdiction to
the extent of its invalidity or unenforceability, but the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, all of which shall be
construed and enforced as if that invalid or unenforceable provision were
omitted, nor shall the invalidity or unenforceability of that provision in one
jurisdiction affect its validity or enforceability in any other jurisdiction. 
The Company and the Executive agree that the period of time and the geographical
area described in Section 1 are reasonable in view of the nature of the business
in which the Company is engaged and proposes to be engaged, and the Executive’s
understanding of his prospective future employment opportunities.  However, if
the time period or the geographical area, or both, described in Section 1 should
be judged unreasonable in any judicial proceeding, then the period of time shall
be reduced by that number of months and the geographical area shall be reduced
by elimination of that portion, or both, as are deemed unreasonable, so that the
restriction covenant of Section 1 may be enforced during the longest period of
time and in the fullest geographical area as is adjudged to be reasonable.

 

(f)                                   Employment “At-Will”.  Both the Executive
and the Company acknowledge that nothing in this Agreement creates a contract
for employment for any specific duration.  The Executive’s employment shall be
“at-will”, meaning both the Company and the Executive can terminate the
relationship at any time, with or without reason or notice.

 

(g)                                  Survival of Obligations.  The obligations
of the Executive set forth in this Agreement shall survive the termination of
Employee’s employment with the Company and the termination of this Agreement.

 

(h)                                 Assignment.  This Agreement may be freely
assigned by the Company, but may not be assigned by the Executive without the
prior written consent of the Company which may be withheld at the Company’s sole
discretion.

 

(i)                                     Binding Effect.  This Agreement shall
inure to the benefit of the Company and its successors and assigns, and shall be
binding upon the Executive and the Executive’s heirs, personal representatives
and any permitted assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

FTD COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

17

--------------------------------------------------------------------------------


 

 

 

 

Scott D. Levin

 

18

--------------------------------------------------------------------------------

 

Appendix B

 

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by Florists Transworld
Delivery, Inc. (my “Employer”), the compensation I receive, and any other
consideration I have been provided that was conditioned on my execution of this
Employee Proprietary Information and Inventions Agreement (“the Agreement”), I
agree as follows:

 

1.                                      PROPRIETARY INFORMATION.

 

(a)                                 Parties.  I understand and agree that this
Agreement is intended to benefit Employer and all of its affiliates including,
but not limited to, FTD Companies, Inc. and all of its current and future direct
and indirect parents and subsidiaries and their successors (all of the foregoing
being referred to, individually and collectively, ad the “Company”).

 

(b)                                 Confidential Restrictions.  I understand
that, during the course of my work as an employee of Employer, I have had and
will have access to Proprietary Information (as defined below) concerning the
Company and parties with which the Company has a business relationship. I
acknowledge that the Company has developed, compiled, and otherwise obtained, at
great expense, such Proprietary Information.  I agree to hold in strict
confidence all Proprietary Information and will not disclose any Proprietary
Information to anyone outside of the Companyand will not use, copy, publish,
summarize, or remove from Company premises Proprietary Information, except
during my employment to the extent necessary to carry out my responsibilities as
an employee of Employer.  I further agree that the publication of any
Proprietary Information through literature or speeches must be approved in
advance in accordance with the Company’s applicable policies and procedures.  I
understand that my employment creates a relationship of confidence and trust
between me and Employer with respect to Proprietary Information, and I
voluntarily accept this trust and confidence.

 

(c)                                  Proprietary Information Defined.  I
understand that the term “Proprietary Information” in this Agreement means all
information and any idea, in whatever form, tangible or intangible, whether
disclosed to or learned or developed by me, pertaining in any manner to the
current or proposed business of the Company unless the information (i) is
publicly known through lawful means; (ii) was rightfully in my possession prior
to my employment with the Company as demonstrated by written documents currently
in existence; (iii) is disclosed to me without restriction by a third party who
rightfully possesses and discloses the information and who did not learn of it
directly from the Company; or (iv) is reasonably known to people in the trade or
industry.  Without limiting the scope of the definition, I understand that the
Company considers the following to be included in the definition of Proprietary
Information:  (i) all client/customer lists and all lists or other compilations
containing client, customer or vendor information; (ii) information about
products, proposed products, research, product development, techniques,
processes, costs, profits, product pricing, markets, marketing

 

--------------------------------------------------------------------------------


 

plans, strategies, forecasts, sales and commissions; (iii) plans for the future
development and new product concepts; (iv) all information regarding the
Company’s subscribers and all information regarding the Company’s subscribers
compiled by or derived from the Company’s database; (v) the compensation and
terms of employment of other employees; (vi) all other information that has been
or will be given to me in confidence by the Company; and (vii) software in
various stages of development, designs, drawings, specifications, techniques,
models, data, source code, algorithms, object code, documentation, diagrams,
flow charts, computer programs, databases, and other data of any kind and
description, including electronic data recorded or retrieved by any means. 
Proprietary Information also includes any information described above which the
Company obtains from another party and which the Company treats as proprietary
or designates as Proprietary Information whether or not owned or developed by
the Company or the other party.

 

(d)                                 Company Materials.  I understand that I will
be entrusted with “Company Materials” (as defined below) which are important to
the Company’s business or the business of Company customers or clients.  I agree
that during my employment, I will not deliver any Company Materials to any
person or entity outside the Company, except as I am required to do in
connection with performing my duties for Company.  For purposes of this
Agreement, “Company Materials” are documents, electronic files or any other
tangible or electronic items that contain information concerning the business,
operations or plans of the Company or its customers, whether the documents have
been prepared by me or others.  Company Materials include, but are not limited
to, computers, computer disk drives, computer files, computer disks, documents,
code, flowcharts, schematics, designs, graphics, customer lists, drawings,
photographs, customer information, etc.

 

(e)                                  Information Use Return and
Acknowledgement.  I agree that I will not retain and I will return all
Proprietary Information and all copies of it in whatever form, as well as all
Company Materials, apparatus, equipment and other Company property along with
all reproductions, to Employer after my employment terminates. The only
exceptions are (i) my personal copies of records of my compensation; (ii) any
agreements between me and the Company that I have signed; and (iii) my copy of
this Agreement.  I agree to execute reasonable documentation if requested by
Employer upon the termination of my employment reflecting such return and
acknowledging my obligations under this Agreement.

 

(f)                                   Prior Actions and Knowledge.  I represent
and warrant that from the time of my first contact or communication with the
Company, I have held in strict confidence all Proprietary Information and have
not disclosed any Proprietary Information to anyone outside of the Company, or
used, copied, published, or summarized any Proprietary Information except to the
extent necessary to carry out my responsibilities as an employee of Employer.

 

(g)                                 Former Employer Information; Consents.  I
agree that I will not, during my employment, improperly use or disclose any
confidential information, proprietary information or trade secrets of my former
or any concurrent employers.  I

 

2

--------------------------------------------------------------------------------


 

agree that I will not bring onto the premises of the Company any document or any
property belonging to my former or any concurrent employers unless consented to
in writing by them.  I represent and warrant that I have returned all property
and confidential information belonging to all prior employers.  I also represent
and warrant that my performance of services for Employer will not require any
authorization, consent, exemption or other action by any other party and will
not conflict with, violate or breach any agreement, instrument, order, judgment
or decree to which I am subject.

 

(h)                                 Conflicting Employment.  I agree that,
during the term of my employment, I will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or may become involved during the
term of my employment, nor will I engage in any other business activities that
conflict with my obligations to the Company.

 

(i)                                    Non-Solicitation of Customers.  I
understand and agree that as a result of my employment and the position that I
hold, the Company has entrusted and will in the future entrust me with
Proprietary Information that is maintained by the Company in confidence and
that, if known, would have economic value to a competitor.  Such Proprietary
Information includes, but is not limited to, customer identities, requirements,
purchasing volumes, demographic needs, and other individualized customer
information, coding, future technology plans, product strategies, business
strategies, coding models, and the like.  I understand and agree that my
solicitation of Company customers on behalf of an entity other than the Company
would involve the use of such Proprietary Information.  Consequently, I agree
that during the term of my employment with Employer, any other affiliate of the
Company or the Company, and for a period of one (1) year after termination
(voluntarily or involuntarily) of my employment, I shall not, for myself or any
third party, solicit, directly or indirectly, any customer of the Company who
was a Company customer during my employment for the purpose of offering products
or services that compete in the same market with the Company’s products or
services.  In addition, I agree that I will not, for myself or any third party,
solicit, directly or indirectly, any potential customer of the Company with whom
the Company was engaged in substantial negotiations during my employment.  I
hereby acknowledge that pursuit of the activities forbidden by this paragraph
would necessarily involve the use or disclosure of Proprietary Information in
breach of this Agreement, but that proof of such breach would be extremely
difficult.  None of my activities will be prohibited under this Paragraph if I
can prove that the action was taken without the use in any way of Proprietary
Information.

 

(j)                                    Non-Solicitation of Employees.  I agree
that for the term of my employment with Employer, any other affiliate of the
Company or the Company, and for a period of one (1) year following the
termination (voluntarily or involuntarily) of my employment, I will not, on
behalf of myself or any other person or entity, either directly or indirectly,
solicit the services of any person who was employed by the Company on or prior
to the date of my termination of employment.

 

3

--------------------------------------------------------------------------------


 

2.                                      INVENTIONS.

 

(a)                                 Defined.  I understand that during the term
of my employment, there have been and are certain restrictions on my development
of technology, ideas, and inventions, referred to in this Agreement as
“Invention Ideas.”  The term Invention Ideas means all ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights,
relating to any existing or planned service or product of the Company and all
improvements, rights, and claims related to the foregoing that are conceived,
developed, or reduced to practice by me alone or with others, except to the
extent that applicable state law prohibits the assignment of these rights.  I
agree that all original works of authorship which are made by me (solely or
jointly with others) within the scope of my employment and which are protectable
by copyright are “works made for hire,” as the term is defined in the United
States Copyright Act (17 USCA, Section 101).

 

(b)                                 Notice Regarding State Invention Assignment
Laws.  The laws of some states prohibit the assignment of certain invention
rights (e.g., Delaware Code Title 19 § 805; Illinois 765 ILCS 1060/1-3; Kansas
Stat. Ann. § 44-130; Minnesota Stat. 13A, § 181.78; North Carolina Gen. Stat.
Art. 10A, § 66-57.1; Utah Stat. § 34-39-1 through 34-39-3; Washington RCW
49.44.140).  This Agreement shall be construed so that it complies with all such
applicable laws.  To that end, to the extent applicable state law requires it,
you are notified as follows:

 

NOTICE:  This Agreement does not apply to an invention for which no equipment,
supplies, facility, or trade secret information of the employer was used and
which was developed entirely on the employee’s own time, unless (a) the
invention relates at the time of conception or reduction to practice (i) to the
business of the employer, or (ii) to the employer’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the employee for the employer.

 

If the state law that applies provides greater invention rights to you than are
described in the above notice, those greater rights will apply to you.

 

(c)                                  Disclosure.  I agree to maintain adequate
and current written records on the development of all Invention Ideas and to
disclose promptly to Employer all Invention Ideas and relevant records, which
records will remain the sole property of Employer.  I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work of authorship,
design formula, discovery, patent, or copyright that might reasonably be
construed to be an Invention Idea, but is conceived, developed, or reduced to
practice by me (alone or with others) during my employment or during the one
year period following termination of my employment, shall be promptly disclosed
to Employer.  If I inform Employer before making a specific disclosure pursuant
to this paragraph that I contend the subject matter being disclosed is not
subject to this Agreement, then the disclosure

 

4

--------------------------------------------------------------------------------


 

will be received by Employer in confidence so that Employer may examine such
information to determine if in fact it constitutes Invention Ideas subject to
this Agreement.

 

(d)                                 Assignment.  I agree to assign and hereby do
assign to Employer, without further consideration, all right, title, and
interest that I may presently have or may acquire in the future (throughout the
United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, which shall be the sole property of
Employer, whether or not patentable.  The rights I have assigned, and will
assign, include all copyrights, patent rights, trade secret rights and any
rights of publicity or personality (including usage of my name, voice, image,
likeness and performance in any and all media), vested and contingent, and
include extensions and renewals thereof and the right to license and assign.  I
will waive and hereby do waive any moral rights I have or may have in any
Invention Idea.  In the event any Invention Idea shall be deemed by Employer to
be patentable or otherwise registrable, I will assist Employer or the Company,
as Employer may direct (at its expense) in obtaining letters patent or other
applicable registrations, and I will execute all documents and do all other
things (including testifying at Employer’s expense) necessary or proper to
obtain letters patent or other applicable registrations and to vest Employer or
the Company, as Employer may direct, with full title to them.  My obligation to
assist Employer in obtaining and enforcing patents, registrations or other
rights for such inventions in any and all countries, shall continue beyond the
termination of my employment, but Employer or the Company shall compensate me at
a reasonable rate after such termination for the time actually spent by me at
Employer’s request for such assistance.  Should Employer be unable to secure my
signature on any document necessary to apply for, prosecute, obtain, or enforce
any patent, copyright, or other right or protection relating to any Invention
Idea, whether due to my mental or physical incapacity or any other cause, I
irrevocably designate and appoint Employer and each of its duly authorized
officers and agents as my agent and attorney-in-fact, to act for and on my
behalf, to execute and file any such document and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights of protections with the same force and effect as if
executed and delivered by me.

 

(e)                                  License.  In the case of any invention or
work of authorship that I own or in which I have an interest that is not owned
by Employer pursuant to the other terms in this Agreement, the following shall
apply.  If I use the invention or work of authorship, or allow it to be used, in
the course of the Company’s business, or incorporate the invention or work of
authorship, or allow it to be incorporated, into any product or process owned or
developed in whole or in part by the Company, I will grant, and I hereby do
grant to Employer and/or one or more affiliates of the Company, as Employer may
direct, and their assigns a nonexclusive, perpetual, irrevocable, fully paid-up,
royalty-free, worldwide license of all of my interests in the invention or work
of authorship, including all rights to make, use, sell, reproduce, modify,
distribute, perform publicly, display publicly and transmit the invention or
work of authorship, without restriction.  At Employer’s direction and expense I
will execute all documents and take all actions necessary or convenient for
Employer and the Company to document, obtain,

 

5

--------------------------------------------------------------------------------


 

maintain or assign their license rights hereunder of my interest in any such
invention or work of authorship.

 

(f)                                   Exclusions.  Except as disclosed in
Exhibit A, there are no ideas, processes, trademarks, service marks, inventions,
technology, computer programs, original works of authorship, designs, formulas,
discoveries, patents, copyrights, or improvements to the foregoing that I wish
to exclude from this Agreement.  If nothing is listed on Exhibit A, I represent
that I have no such inventions or improvements at the time of signing this
Agreement.  I am not aware of any existing contract in conflict with this
Agreement.

 

(g)                                 Post-Termination Period.  I acknowledge that
because of the difficulty of establishing when any idea, process,
invention, etc., is first conceived or developed by me, or whether it results
from access to Proprietary Information or the Company’s equipment, facilities,
and data, I agree that any idea, process, trademark, service mark, invention,
technology, computer program, original work of authorship, design, formula,
discovery, patent, copyright, or any improvement, rights, or claims related to
the foregoing shall be presumed to be an Invention Idea if it relates to any
existing or planned service or product of the Company, and if it is conceived,
developed, used, sold, exploited, or reduced to practice by me or with my aid
within six months after my termination of employment (voluntarily or
involuntarily)with Employer, or any other affiliate of the Company, or the
Company.  I can rebut the above presumption if I prove that the invention, idea,
process, etc., is not an Invention Idea as defined in paragraph 2(a).

 

(h)                                 State Law Regarding Invention Rights.  I
understand that nothing in this Agreement is intended to expand the scope of
protection regarding invention rights that is provided to me by applicable state
law.

 

3.                                      CONTRACTS.

 

I understand that the Company has or may enter into contracts with the
government or other companies under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under those contracts.

 

4.                                      REMEDIES.

 

I recognize that nothing in this Agreement is intended to limit any remedy of
the Company under applicable state law protecting confidential information or
trade secrets or any other relevant state or federal law.  In addition, I
recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
thus, making any remedy at law or in damages inadequate.  Therefore, I agree
that the Company shall have the right to apply to any court of competent
jurisdiction for an order restraining any breach or threatened breach of this
Agreement and for any other relief the

 

6

--------------------------------------------------------------------------------


 

Company deems appropriate.  This right shall be in addition to any other remedy
available to the Company in law or equity.

 

5.                                      MISCELLANEOUS PROVISIONS.

 

(a)                                 Assignment/Successors and Assigns.  I agree
that Employer may assign to another person or entity any of its rights under
this Agreement.  This Agreement shall be binding upon me and my heirs, personal
representatives, and successors, and shall inure to the benefit of the
Employer’s successors and assigns.

 

(b)                                 Jurisdiction, Choice of Law and Venue.  The
validity, interpretation, enforceability and performance of this Agreement shall
be governed and construed in accordance with the laws of the State of Illinois,
excluding the conflicts-of-laws principles thereof.  Each party hereto consents
to the jurisdiction of, and venue in, any federal or state court of competent
jurisdiction located in the County of DuPage in the State of Illinois.

 

(c)                                  Severability.  If any provision of this
Agreement, or application thereof to any person, place, or circumstances, shall
be held by a court of competent jurisdiction to be invalid, unenforceable, or
void, such provision shall be deemed to be modified to the maximum extent
possible to give effect to the intent of the language while still remaining
enforceable under applicable law.  The remainder of this Agreement and
application thereof shall remain in full force and effect.

 

(d)                                 No Guarantee of Employment.  I understand
this Agreement is not a guarantee of continued employment.  My employment is
terminable at any time by Employer or me, with or without cause or prior notice,
except as may be otherwise provided in an express written employment agreement
properly authorized by Employer.

 

(e)                                  Entire Agreement.  The terms of this
Agreement are the final expression of my agreement with respect to these
subjects and may not be contradicted by evidence of any prior or contemporaneous
agreement.  This Agreement shall replace and supersede any similar agreement
that currently is in effect between me and Employer or the Company, provided
that Employer shall retain all rights that have arisen under that prior
agreement up to the time I sign this new Agreement.  This Agreement shall
constitute the complete and exclusive statement of its terms and no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding involving this Agreement.  This Agreement can only be modified
in writing signed by FTD Companies, Inc.’s General Counsel (if Employer is, at
the time of the modification, an affiliate of FTD Companies, Inc.), or signed by
Employer’s President or General Counsel (if Employer is not an affiliate of FTD
Companies, Inc. at the time of the modification).

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY
INFORMATION, IDEAS, PROCESSES, TRADEMARKS, SERVICE

 

7

--------------------------------------------------------------------------------


 

MARKS, INVENTIONS, TECHNOLOGY, COMPUTER PROGRAMS, ORIGINAL WORKS OF AUTHORSHIP,
DESIGNS, FORMULAS, DISCOVERIES, PATENTS, COPYRIGHTS, OR IMPROVEMENTS, OR RIGHTS
THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

 

Date:

 

 

 

 

Scott D. Levin

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A
EMPLOYEE’S DISCLOSURE

 

Prior Inventions.  Except as set forth below, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or any
claims, rights, or improvements to the foregoing that I wish to exclude from the
operation of this Agreement:

 

 

Date:

 

 

 

 

 

 

Scott D. Levin

 

9

--------------------------------------------------------------------------------
